DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or render obvious the claimed combination of elements recited in claim 1, wherein a centrifugal pendulum damper is comprised of a rotary member, an inertia body that oscillates relative to the rotary member, a rolling mass that connects the rotary member to the inertia body, a retainer that holds the rolling mass, a recess formed on the inertia body to hold the rolling mass, the recess has a curvature radius that is longer than a radius of the rolling mass, a raceway surface formed on the recess and which the rolling mass contacts, oil that lubricates the rolling mass, the retainer, and the raceway surface, and an oil passage that guides oil that flows out of the raceway surface while being subjected to centrifugal force.  While the prior art centrifugal pendulum dampers, rotary members, inertia bodies, rolling masses, retainers, recesses, raceway surfaces, oil, and oil passages, the prior art does not teach or render obvious the centrifugal pendulum damper as claimed.  One of ordinary skill in the art would not be motivated to connect the elements of each prior art reference to make the applicant's invention absent improper hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/Primary Examiner, Art Unit 3656